Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Amendments and Remarks filed on 07/02/22 are acknowledged.
Claims 1-20 were previously cancelled. Claims 21-25, 28, and 34 were amended.  Claims 21-36 are pending.  Claims 25-36 were previously withdrawn from consideration.
Claims 21-24 are included in the prosecution.
Response to Amendments/Arguments
Rejection of claims under 35 USC § 102(a)(1) 
In light of the amendment of claims 21-24, Applicants’ arguments (Pages 5-6, filed 07/02/22) regarding the 21-24 under 35 U.S.C. 102(a)(1) as being anticipated by Vasdekis et al. (ACS Nano Vol. 6, No. 9, 7850-7857, 2012) have been fully considered and are persuasive. Therefore, the rejection is withdrawn. 
However, upon further consideration of the amended claims, a new ground(s) of rejection is made in view of Martinez et al. (CN 110869038 A). 
Since the new grounds of rejection were necessitated by Applicant’s amendment, this action is made FINAL. 
Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (CN 110869038 A – English translation).
The citations for Martinez et al. below are based on the English language translation of the Martinez et al. reference obtained by PE2E Search.
Instant claim 21 is drawn to a nanostructure comprising the synthetic self-assembling homopolymer poly(propylene sulfone) (PPSU), wherein the nanostructure is capable of being loaded with cargo.
Martinez et al. disclose a composition comprising a medicament (e.g., phage, peptide, small molecules, antibiotics, or a combination thereof) to control insect disease propagation (Abstract and Page 2, lines 1-4). The composition comprises an antimicrobial peptide (Page 2, ¶8). The composition can be formulated as nanometer particles or nano-capsules (Page 4, ¶8, Page 31, part vii, ¶9). The carrier (Page 31, part viii., last ¶) includes the propylene homopolymer polypropylene sulfone (PPSU) (Page 32, ¶1, lines 10 and 14). 
Martinez et al. do not expressly disclose an embodiment of a nanostructure comprising PPSU.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a composition comprising a medicament in the form of a nanometer particle or a nano-capsule, as taught by Martinez et al., use the homopolymer PPSU as a carrier, also taught by Martinez et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to use the PPSU in the nanometer particle or nano-capsule because Martinez et al. teach the use of PPSU as a solid carrier (Page 32, ¶1). One of ordinary skill in the art would have had a reasonable expectation of success in producing a functional nanoparticle or nano-capsule comprising PPSU as a carrier of the medicament.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding instant claim 21, the limitation of a nanostructure would have been obvious over the nanometer particles or nano-capsules (Page 4, ¶8, Page 31, part vii, ¶9), as taught by Martinez et al. The limitation of the synthetic self-assembling homopolymer PPSU would have been obvious over the PPSU (Page 32, ¶1, line 14), as taught by Martinez et al. since self-assembling is a property associated with PPSU and inseparable from it. The limitation of the nanostructure capable of being loaded with cargo would have been obvious over the composition comprising a medicament (e.g., phage, peptide, small molecules, antibiotics, or a combination thereof) (Abstract and Page 2, lines 1-4), as taught by Martinez et al. 
Regarding instant claim 22, the limitation of a vesicle-like nanostructure would have been obvious over the nanometer particles or nano-capsules which delivers a composition to a target site in a host (Page 4, ¶8, Page 31, part vii, ¶9), as taught by Martinez et al.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (CN 110869038 A – English translation), as applied to claims 21-22 above, in view of Lee et al. (US 2008/0138418 A1).
The citations for Martinez et al. below are based on the English language translation of the Martinez et al. reference obtained by PE2E Search.
Instant claim 23 is drawn to the nanostructure of claim 22, wherein the vesicle-like nanostructure has a diameter of less than 240 nm.
The teachings of Martinez et al. are discussed above.
Martinez et al. do not expressly teach that the nanoparticles or nanocapsules have a diameter of less than 240 nm.
Lee et al. teach a homopolymer composition for carrying biological or therapeutic agents (claim 5), wherein the homopolymer composition is in the form of nanoparticles having a size of less than 100 nm ([0026], TABLE 1, and claim 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a composition comprising a medicament in the form of a nanometer particle or a nano-capsule, as taught by Martinez et al., use the homopolymer PPSU as a carrier, also taught by Martinez et al., in view of the homopolymer nanoparticle carrying biological or therapeutic agents having sizes of less than 100 nm, as taught by Lee et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because both the references teach nanoparticles prepared from a homopolymer and containing medicaments or biological or therapeutic agents, and it is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141. Also, according to MPEP 2141, applying a known technique (preparing homopolymer nanoparticles with a size of less than 100 nm – as taught by Lee et al.) to a known product (the homopolymer nanoparticles – as taught by Martinez et al.) ready for improvement to yield predicable results is obvious. 
Regarding instant claim 23, the limitation of the nanostructure having a diameter of less than 240 nm would have been obvious over the homopolymer composition in the form of nanoparticles having a size of less than 100 nm ([0026], TABLE 1, and claim 6), as taught by Lee et al.  

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (CN 110869038 A – English translation), as applied to claims 21-22 above, in view of Nagasaki et al. (WO 01/88541 A1).
The citations for Martinez et al. and Nagasaki et al. below are based on the English language translations of the Martinez et al. and Nagasaki et al. references, respectively, obtained by PE2E Search.
Instant claim 24 is drawn to the nanostructure of claim 22, wherein the nanostructure is a bundle-like or micellar nanostructure.
The teachings of Martinez et al. are discussed above.
Martinez et al. do not expressly teach that the nanoparticles or nanocapsules are in a bundle-like or micellar nanostructure.
Nagasaki et al. teach immunonanospheres consisting of polymer micelles which are made of a homopolymer (Abstract and claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a composition comprising a medicament in the form of a nanometer particle or a nano-capsule, as taught by Martinez et al., use the homopolymer PPSU as a carrier, also taught by Martinez et al., in view of the nanospheres in the form of polymer micelles and made of a homopolymer, as taught by Nagasaki et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because both the references teach nanoparticles prepared from a homopolymer, and it is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141. Also, according to MPEP 2141, applying a known technique (preparing homopolymer nanospheres in the form of polymer micelles – as taught by Nagasaki et al.) to a known product (the homopolymer nanoparticles – as taught by Martinez et al.) ready for improvement to yield predicable results is obvious. 
Regarding instant claim 24, the limitation of the micellar nanostructure would have been obvious over the nanospheres in the form of polymer micelles and made of a homopolymer (Abstract and claim 1), as taught by Nagasaki et al.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-6023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615